REVELLE, J.
(concurring). — I concur in the affirmance of this judgment, and in the learned opinion of our Brother Walker. Shipments consigned from one point in this State to another point in this State are intrastate shipments, unless it is the intention of the shipper to reconsign same and extend them beyond the State line; or unless the shipment is of such a character and made under such circumstances that it necessarily must, regardless of the shipper’s intentions, extend beyond the line. In either of such cases the shipment is an interstate shipment; but neither of these conditions prevails in the present case.